EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacqueline Nguyen on July 28, 2022 (final authorization was provided in a follow-up voice message later in the day on July 28, 2022).

The application has been amended as follows: 


Claim 21 is amended as follows:

21. 	(Currently Amended) An article of footwear comprising: 
a sole structure; 
an upper attached to the sole structure and including a medial side and a lateral side, the upper defining a longitudinal axis and the upper including one or more fastening elements; and 
a contact portion including a plurality of raised elements disposed on a same one of the medial side or the lateral side, each raised element in the plurality of raised elements extending outwardly from an outermost surface of the upper and terminating at a respective distal surface, wherein (i) the contact portion extends along the longitudinal axis, (ii) a first raised element of the plurality of raised elements of the contact portion includes a first protrusion extending outwardly from the distal surface of the first raised element at one of a first end and a second end of the first raised element, and (iii) the first protrusion is spaced from a perimeter of the first raised element, 
wherein the plurality of raised elements are positioned [[anterior]] posteriorly with respect to [[a posterior-most portion]] an anterior-most extent of the one or more fastening elements.

Claims 21-27 and 29-41 are allowable over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is a combination of Dekanic (FR 2,365,972 A1) in view of Sowell (USPN 4,712,317), as detailed in the final Office Action mailed on April 15, 2022.  The amended language overcomes Dekanic by requiring that the raised elements are disposed behind a frontmost point of the fastening element (i.e. front of the laces) by reciting “the plurality of raised elements are positioned posteriorly with respect to an anterior-most extent of the one or more fastening elements”.  If Dekanic were to be modified to move its analogous raised elements to be behind the front of its own laces, the friction parts #4 would be moved from an intended location, wherein the friction would no longer be increased near the toe end of the shoe, which would destroy this particular functionality of Dekanic, and would not be deemed an obvious modification in light of the prior art of record.  Accordingly, claims 21-27 and 29-41 are allowable over the prior art of record.  Further, Applicant’s arguments with respect to the Double Patenting rejection are persuasive and these rejections are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732